                                                                                  DISTRICT OF OREGON
                                                                                       FILED
                                                                                     September 29, 2020
                                                                                Clerk, U.S. Bankruptcy Court



  Below is an opinion of the court.




                                                                _______________________________________
                                                                            THOMAS M. RENN
                                                                          U.S. Bankruptcy Judge




                           UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF OREGON
 In re                                                      Case No. 19-63318-tmr7

 DYLLAN SCHAWN WRIGHT and                                   OPINION
 ANNIE MAXINE WRIGHT,
                                Debtors.
         This matter came before the court on the two pending reaffirmation agreements (Doc.
##19, 20) between Debtors and Oregon State Credit Union (OSCU). Following briefing by the
parties and a hearing, at which counsel made oral argument, I took the matters under advisement.
Having reviewed the filings, considered the parties’ arguments, and conducted my own research,
I am ready to rule.
                                             Jurisdiction
         The court has jurisdiction over these matters pursuant to 28 U.S.C. §§ 1334(b) and
157(a). This is a core proceeding, as provided in 28 U.S.C. § 157(b)(2)(A) and (O).
                                           Findings of Fact
         The parties agree on the relevant facts. Debtors filed their bankruptcy case on October
31, 2019. They filed a Chapter 7 Individual Debtor’s Statement of Intention (part of Doc. #1;




Page 1 of 18 - OPINION

                        Case 19-63318-tmr7        Doc 41       Filed 09/29/20
filed 10/31/19) within the deadline outlined in 11 U.S.C. § 521(a)(2)(A). 1 As to the two secured
claims held by OSCU, Debtors checked the “Retained” box for the property securing each claim
(motor vehicles for both). In the lines following “If retaining the property, I intend to …,”
Debtors checked the “Other” box and, in the blank line, inserted “Retain, remain current,
reaffirm if required.”
       On November 13, 2019, Debtors’ counsel received the Reaffirmation Agreements from
OSCU and forwarded them along with various disclosures and instructions to Debtors. On
November 19, 2019, both Debtors signed the Reaffirmation Agreements and returned them to
their attorney who, in turn, forwarded them to counsel for OSCU on December 6, 2019. On
January 31, 2020, OSCU filed the Reaffirmation Agreements. Neither party has raised any
objections or issues relating to the timing requirements under § 521(a)(2) and (6), which appear
to have been met.
       In response to question 11 on the cover sheets for the Reaffirmation Agreements, the
“yes” box is checked in answer to the question: “Did an attorney represent the debtor[s] in
negotiating the reaffirmation agreement?” Debtors’ counsel, however, did not sign the
certification 2 by Debtor’s Attorney in Part IV of either agreement. The certification section, if
completed and signed, indicates counsel’s compliance with § 524(c)(3) including that counsel
determined that “this agreement does not impose an undue hardship on the debtor or any
dependent of the debtor,” consistent with the language in § 524(c)(3)(B).
                 Procedural Posture and the Court’s Authority to Hold a Hearing
       As part of my review of the Reaffirmation Agreements, OSCU requests that I make
certain determinations regarding the parties’ respective rights to the collateral in light of the
changes made in the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005
(BAPCPA) and the Ninth Circuit’s ruling in Dumont v. Ford Motor Credit Co. (In re Dumont),
581 F.3d 1104 (9th Cir. 2009). More specifically, OSCU asks that I make the following rulings:

1
  Unless otherwise indicated, all subsequent statutory references are to Title 11 of the United
States Code (Code).
2
  As used in this Opinion, “certification” is equivalent to the “declaration or affidavit”
contemplated in § 524(c)(3).


Page 2 of 18 - OPINION

                         Case 19-63318-tmr7        Doc 41     Filed 09/29/20
    1. Debtors’ stated intent to “Retain, remain current” – known as the ride-though option 3 –
       does not comply, absent creditor consent, with § 362(h)(1)(A) to prevent stay termination
       under § 362(h)(1);
    2. A reaffirmation agreement without the signed attorney certification is not enforceable
       under § 524(c), because Debtors were represented during the reaffirmation agreement
       negotiation process; and
    3. Absent an enforceable reaffirmation agreement, Debtors failed to satisfy their obligations
       under § 362(h), and therefore the automatic stay has been terminated as it relates to the
       collateral, allowing OSCU to enforce the terms of the underlying debt agreement per
       § 521(d).
       Debtors, for their part, do not ask that I approve the Reaffirmation Agreements or
otherwise rule that they are enforceable. Instead, Debtors take the position that, in filing their
Statement of Intention along with signing and returning the Reaffirmation Agreements for filing,
they satisfied their obligations under §§ 521(a)(2) and 362(h)(1), notwithstanding the fact that
their attorney did not sign the certifications. As such, Debtors argue, the automatic stay remains
in effect and OSCU may not enforce any ipso facto clauses 4 contained in the underlying
agreements. Although Debtors took pains to avoid framing their position as meeting the
qualifications of ride-through, that is precisely what they’re asking for, as I’ll discuss in more
detail below.
       Both parties agree that, pursuant to § 524(d), I may hold a hearing to determine whether
the Reaffirmation Agreements satisfy the requirements § 524(c) and the parties’ respective rights
in the collateral if they do not. I agree. See Bay Fed. Credit Union v. Ong (In re Ong), 461 B.R.


3
  Ride-through, considered an alternative to reaffirmation, is where “the debtor continue[s] to
make payments as if the bankruptcy had never occurred. The creditor [is] forbidden by the
automatic stay (and later, by the discharge injunction) from repossessing the collateral unless the
buyer default[s]. If the buyer stop[s] making payments or otherwise default[s], then the creditor
could reclaim its collateral but could not pursue a deficiency judgment against the debtor.”
Dumont, 581 F.3d at 1108.
4
  Generally, an ipso facto clause is a provision contained in loan agreements stating that the
borrowers will be in default if, among other things, they file a petition for relief under the Code.


Page 3 of 18 - OPINION

                       Case 19-63318-tmr7         Doc 41     Filed 09/29/20
559, 564 (9th Cir. BAP 2011) (regardless of authority to approve, the court may “review the
reaffirmation agreement to ensure that the requirements of § 524(c) are met”). Debtors suggest
that the court may, on its own motion, hold a hearing to make a determination regarding undue
hardship, even in cases like this one where the debtors are represented by counsel and the
attorney indicates, by not signing the certifications, that the reaffirmation agreements would
impose an undue hardship. Debtors do not ask me to make such a determination, and, for the
reasons outlined below, I disagree that the Code authorizes the bankruptcy court to
independently review and approve a reaffirmation agreement under these circumstances. As
such, the Code limits my review of the Reaffirmation Agreements to ensuring that the
requirements of § 524(c) are met and, if not, the parties’ respective rights to the collateral.
                                   Ride-through After BAPCPA
       Debtors have not expressly asked for a ruling that they qualify for ride-through. They
tacitly acknowledge, however, that the Reaffirmation Agreements might not be enforceable
absent counsel’s certification pursuant § 524(c)(3). They also concede that, absent an
enforceable agreement, Debtors are not personally liable on the debts after their discharge. Thus,
in arguing that the Code prevents OSCU from enforcing any applicable ipso facto clause,
Debtors argue, by definition, for ride-through. The question then squarely becomes whether
ride-through is available to Debtors post-BAPCPA.
       In Dumont the Ninth Circuit thoroughly analyzed the impact of BAPCPA on the
reaffirmation process and addressed the question of whether—and to what extent—ride-through
remains available to chapter 7 debtors. In that case, the debtor indicated in her statement of
intention that, as to the car purchased from Ford Motor Credit Company (Ford), “she would
retain the car and continue to make the monthly payments.” Dumont, 581 F.3d at 1107.
Analyzing whether Ms. Dumont’s statement of intention satisfied §§ 521(a)(2) and 362(h)(1), the
court outlined that compliance with both sections requires a debtor to “indicate ‘either’ surrender
‘or’ retention; if he chooses the latter, he must indicate ‘either redemption, reaffirmation, ‘or’
assumption [of an unexpired lease].” Dumont, 581 F.3d at 1114. While Ms. Dumont “properly
stated that she intended to retain the property, she failed to indicate one of the three permissible


Page 4 of 18 - OPINION

                       Case 19-63318-tmr7          Doc 41     Filed 09/29/20
means of doing so.” Id. As such, by operation of § 362(h)(1), the automatic stay terminated
with respect to the car and it was no longer property of the estate. Id.

         Because Dumont failed to take action required by section 362(h), “nothing in
         the Code prevented or limited the operation of a provision in the underlying
         lease or agreement that has the effect of placing the debtor in default under
         such lease or agreement by reason of the occurrence, pendency, or existence of
         a proceeding under this title or the insolvency of the debtor.”
Id. at 1115 (citing § 521(d)). The court further stated that, “[o]nce Dumont failed to take the
action required by section 362(h), federal bankruptcy law no longer prevented Ford from
repossessing her car.” Id. at 1115.
       Debtors attempt to distinguish Dumont by noting that, unlike Ms. Dumont, they indicated
not only an intent to “retain, remain current,” but also to “reaffirm if required.” Debtors,
however, overlook the court’s broad discussion regarding ride-through and Congress’s intent to
limit its availability. The court said the following:

         Given the amendment of section 521(a)(2) and the enactment of section
         362(h), it is unlikely that Congress failed to foresee that BAPCPA would have
         a major impact on ride-through. Accordingly, we assume that Congress
         intended to make ride-through available in all circuits, or none. The direction
         and tenor of the changes, which place new duties on debtors and create new
         sanctions for failure to comply, suggest that Congress did not intend to
         increase access to ride-through by passing BAPCPA.
Id. at 1112. The court goes on to discuss the one “exception” created under BAPCPA in which
ride-through is available: as outlined in § 362(h)(1)(B), a debtor is not subject to § 362(h)(1)
(and, by extension, § 521(d)) in instances where her statement specifies her intent to reaffirm the
debt on the original contract terms, but she is unable to complete such a reaffirmation due to the
creditor’s refusal to agree. Id. at 1114. The court continued:

         If the debtor qualifies for the exception, then it seems that the result would be
         the same as pre-BAPCPA ride-through. Congress presumably would not have
         created an “exception” [under § 362(h)(1)(B)] to provide access to an option
         all debtors had in the first place. If all debtors had the right to elect ride-
         through in the first instance, the exception would be wholly devoid of content.
         The traditional rules of statutory construction counsel against that result. This
         supports a conclusion that ride-through is not available to all.

Id. The parties agree that the facts in this case do not fit within the § 362(h)(1)(B) exception.




Page 5 of 18 - OPINION

                       Case 19-63318-tmr7         Doc 41     Filed 09/29/20
                                       Statement of Intention
       Debtors’ Statement of Intention outlines their desire to “Retain, remain current, reaffirm
if required” the collateral securing OSCU’s two claims. OSCU argues that this language fails to
satisfy §§ 521(a)(2)(A) and 362(h)(1)(A), because it exceeds the scope of what the Code allows;
where ride-through is not available, “Retain, remain current” is not a valid option. OSCU further
argues that Debtors’ stated intent must be clear and that a failure to satisfy § 521(a)(2)(A), by
itself, triggers the consequences of § 362(h).
       Debtors respond that their Statement of Intention accurately reflects their intentions: they
would like to “Retain, remain current” if that option is available and, if not (“if required”), they
will reaffirm the debt. As Debtors point out and OSCU concedes, creditors may voluntarily
agree to a ride-through and some routinely do so. 5 In those instances, counsel argues, most
debtors in bankruptcy, including Debtors in this case, would prefer ride-through over
reaffirmation. If the creditor will not agree to a ride-through, debtors will proceed with the
reaffirmation negotiation process, as they did in this case. Here, OSCU makes clear that it does
not consent to ride-through.
       I acknowledge the tension between the requirement that a debtor frame her intent within
the options outlined by the Code and the reality that a debtor’s good faith intent might differ
from those options. Where debtors and creditors retain the freedom to voluntarily waive rights
established by the Code and to agree to alternative arrangements, the statement of intention will
likely be a debtor’s first communication of her intent to pursue such an arrangement. That
intended outcome may or may not be a viable option under §§ 521(a)(2)(A) and 362(h)(1)(A),
but I am reluctant to issue a ruling that might encourage debtors to obscure their actual intent on
the form in favor of options that the debtors do not intend to pursue in good faith. Both debtors
and creditors should want clarity on the status of their agreements.




5
 At the hearing, Debtors’ counsel noted that some creditors do not have local counsel to
facilitate the reaffirmation process or may simply wish to avoid the expense or administrative
burden of preparing, negotiating, and filing the agreements.


Page 6 of 18 - OPINION

                       Case 19-63318-tmr7         Doc 41     Filed 09/29/20
       Additionally, the statement of intention form (Oregon Local Bankruptcy Form 521.05
(12/1/16), which is consistent with Official Form 108) contemplates that debtors electing to
retain the property might intend to do something other than redeem it or reaffirm the debt. The
form gives a third option: “Other. Explain (for example, avoid lien using 11 USC § 522(f))”
followed by a blank line for debtors to specify their intent. While the form does not supersede
the Code sections at issue or usurp the Ninth Circuit’s ruling in Dumont, 6 other sections in the
Bankruptcy Code, such as § 522(f), might provide valid alternatives for treatment of a secured
claim under varying circumstances, notwithstanding the question of whether the statement of
intention conforms to §§ 521(a)(2)(A) and 362(h)(1)(A). But that issue is not before me, and so
I make no determination in that regard.
       This case requires me to determine whether Debtors’ stated intent to “Retain, remain
current, reaffirm if required” satisfies §§ 521(a)(2)(A) and 362(h)(1)(A). As discussed above,
under Dumont, the ride-through option communicated with “Retain, remain current” is not
available post-BAPCPA. By itself, “reaffirm if required,” while somewhat ambiguous, is likely
a clear enough communication of Debtors’ intent to pursue reaffirmation, especially considering
their prompt completion and return of the two Reaffirmation Agreements. If OSCU objected to
Debtors’ statement, it should have promptly rejected the offer and communicated its dissent.
       As Dumont makes clear, use of the word “either” in § 362(h)(1)(A) requires the debtor to
choose “the one or the other” alternative outlined in the section. 581 F.3d at 1114. Here,
Debtors’ stated intentions are mutually exclusive, and ride-through is not a viable option unless
OSCU consents to it. Further, where Debtors still hope to obtain a ride-through over OSCU’s
objection, they cannot try to minimize the significance of stating “Retain, remain current” by
arguing that other creditors in other cases might agree to that treatment.
       As noted above, OSCU asks for a determination that, where ride-through is not a valid
option, Debtors’ use of “Retain, remain current” on the Statement of Intention, by itself, triggers


6
  The Ninth Circuit’s ruling in Dumont regarding the disjunctive alternatives of surrender,
redeem, reaffirm, or assume appears limited to options available under §§ 521(a)(2) and
362(h)(1)(A). Dumont, 581 F.3d at 1114.


Page 7 of 18 - OPINION

                       Case 19-63318-tmr7         Doc 41     Filed 09/29/20
the consequences of a failure to comply with § 362(h). OSCU, however, did not take this
position shortly after Debtors filed the Statement of Intention on October 31, 2019. Instead,
OSCU continued to accept Debtors’ monthly payments and circulated and filed the
Reaffirmation Agreements, thereby acting on Debtors’ stated intent to “reaffirm, if required.”
OSCU did not raise the issue regarding adequacy of the Statement of Intention until the
reaffirmation hearing held on March 12, 2020, almost five months after Debtors filed the
statement. As such, OSCU waived its right to argue that the Statement of Intent fails to satisfy
§§ 521(a)(2)(A) and 362(h)(1)(A).
                                       Performance of Intent
       Section 521(a)(2)(B) requires the debtor, “within 30 days after the first date set for the
meeting of creditors,” to “perform his intention.” To avoid termination of the stay under
§ 362(h)(1)(A), the debtor must, if reaffirming the debt, “enter into an agreement of the kind
specified in section 524(c)[.]”
       Ultimately, what is required for a debtor to enter into an agreement of the kind specified
in section 524(c)? Debtors argue that § 524(c) and, by extension, § 362(h)(1)(A) require only
that they enter into an agreement with OSCU, not that the agreement be enforceable. To that end
Debtors make several arguments about why the attorney certification under § 524(c)(3) either is
not required or is not relevant to a determination that they have performed their stated intent. I
will address each argument in turn. OSCU, on the other hand, argues that the agreement must
satisfy all the requirements for enforceability outlined in § 524(c). More specifically, OSCU
argues that, if the agreement does not satisfy the attorney certification requirement of
§ 524(c)(3), the agreement is not “of the kind specified in section 524(c).”
                                      a. Attorney Certification

       One bankruptcy court described the importance of the attorney certification as
follows:
         Cognizant of the very serious consequences that reaffirmation could have,
         Congress through BAPCPA and its additions to § 524, sought to impose
         meaningful hurdles into the reaffirmation process. . . . Congress wanted to
         interject the informed judgment of debtor’s counsel into the process.
         Obviously, Congress did not envision that counsel would merely rubber stamp
         a client’s wishes. Rather, it was counsel’s considered reluctance to approve


Page 8 of 18 - OPINION

                       Case 19-63318-tmr7        Doc 41     Filed 09/29/20
         onerous and ill-advised reaffirmation agreements that Congress hoped to
         achieve.
In re Isom, No. 07-31469-KRH, 2007 WL 2110318, at *3 (Bankr. E.D. Va. July 17, 2007)
(emphasis in original). To that end, § 524(c) provides in pertinent part:

         An agreement between a holder of a claim and the debtor, the consideration for
         which, in whole or in part, is based on a debt that is dischargeable in a case
         under this title is enforceable . . . only if—
               [subsections (1) and (2) omitted]
               (3) such agreement has been filed with the court and, if applicable,
               accompanied by a declaration or an affidavit of the attorney that
               represented the debtor during the course of negotiating an agreement
               under this subjection, which states that—
                        (A) such agreement represents a fully informed and voluntary
                        agreement by the debtor;
                        (B) such agreement does not impose an undue hardship on the
                        debtor or a dependent of the debtor; and
                        (C) the attorney fully advised the debtor of the legal effect and
                        consequence of—
                                (i) an agreement of the kind specified in this subsection;
                                and
                                (ii) any default under such an agreement
               ….
(emphases added). For debtors “not represented by an attorney during the course of negotiating
an agreement,” § 524(c)(6) and (d) place these responsibilities on the court. 7
        Debtors first argue that the “if applicable” language in § 524(c)(3) relates to the
attorney’s determination regarding undue hardship under § 524(c)(3)(B). “It follows that where
an attorney cannot find that an agreement does not impose an undue hardship, or otherwise
cannot find that an enforceable agreement is in the debtor’s best interest and chooses not to make
such a declaration, then such declaration will not be signed and is therefore not applicable.”
Debtors’ Response at 6 (Doc. #32; filed 4/3/20). In other words, Debtors argue that the Code
requires the attorney certification contemplated under § 524(c)(3) only if the attorney has
determined that it is appropriate to sign it.
        Debtors do not cite, nor could I find, any authority that interprets the “if applicable”
language in the manner they propose. Moreover, Debtors’ interpretation does not flow from a

7
  Specifically, for unrepresented debtors, the court must make the undue hardship determination
(§ 524(c)(6)(A)(i)), inform the debtor that reaffirmation is not required (§ 524(d)(1)(A)), and
advise the debtor of the “legal effect and consequences of—(i) an agreement of the kind
specified in subsection (c) of this section; and (ii) a default under such an agreement”
(§ 524(d)(1)(B)).


Page 9 of 18 - OPINION

                        Case 19-63318-tmr7        Doc 41      Filed 09/29/20
natural reading of the statute. “[W]ords are to be given the meaning that proper grammar and
usage would assign them,” and “the rules of grammar govern statutory interpretation unless they
contradict legislative intent or purpose.” Nielsen v. Preap, 586 U.S. ___, 139 S. Ct. 954, 965
(2019) (internal citations omitted).
        It strains reasoning and the rules of grammar to interpret “if applicable” as modifying the
clause regarding the attorney’s undue hardship determination (§ 524(c)(3)(B)), which occurs two
subsections and three clauses later. Paragraphs (A), (B), and (C) of § 524(c)(3) are preceded in
the sentence by “accompanied by a declaration or affidavit . . ., which states that—(A) . . .
(B) . . . ; and (C) . . .” As such, they are dependent clauses 8 that describe what the declaration or
affidavit must state. The “if applicable” clause should be read in context and most naturally
applies to the clause that immediately follows: “and, if applicable, accompanied by a declaration
or an affidavit of the attorney that represented the debtor . . . .” “[I]f applicable” indicates that
the declaration or affidavit requirement is dependent on a condition being fulfilled.
“[A]ccompanied by a declaration or an affidavit of the attorney that represented the debtor”
assumes the debtor is represented by an attorney. If, however, the debtor is not represented,
there is no attorney to complete a declaration or affidavit. Thus, the most logical interpretation
of “if applicable” treats the declaration or affidavit requirement as being conditioned on the
debtor being represented by an attorney. If she is unrepresented in the course of negotiating the
reaffirmation agreement, the requirement is not “applicable.” If the debtor has an attorney,
§ 524(c)(3) requires, as a condition of enforceability, a declaration or affidavit that includes the
several certifications as outlined in paragraphs (A), (B), and (C).
        Debtors next argue that, absent a signed declaration from the attorney, § 524(d) permits
the court to hold a hearing, even if the debtor is represented, “so long as the court deems it

8
 “A dependent clause commonly serves one of several functions: the direct object of a verb
{everyone believed that the note was genuine [the that-clause is the direct object of believed]};
an adjectival clause modifying a noun element {he who hesitates is lost [who hesitates
adjectivally modifies he]}; an adverbial clause modifying a verb or verb phrase {I bought the car
despite my father’s warning not to [the despite-clause modifies the verb bought]}.” The
Chicago Manual of Style ¶ 5.225 (17th ed. University of Chicago Press 2017) (emphases in
original).


Page 10 of 18 - OPINION

                        Case 19-63318-tmr7         Doc 41      Filed 09/29/20
necessary.” By this argument, Debtors seem to suggest that the court may, if it so chooses, cure
any deficiencies under § 524(c)(3) if the attorney does not sign the certification. Acknowledging
that § 524(d) outlines the duties of the court with regard to unrepresented debtors, Debtors argue
that § 524(d) “remains silent” regarding whether the court may hold a hearing for represented
debtors and the scope of the court’s authority in such a hearing. I disagree.
       Reading § 524(c)(3) and (6) together with § 524(d) and considering the consistent
language between the subsections, it is clear Congress intended to outline the requirement that
either counsel or the court perform three important functions: inform debtors that reaffirmation is
not required; advise debtors about the legal effect and consequences of reaffirmation and a
default under such an agreement; and determine that such an agreement does not impose an
undue hardship. Congress took care to consistently designate the entities charged with fulfilling
these core functions: counsel for represented debtors; the court for unrepresented debtors. It also
presumably recognized that debtor’s counsel sits in a better position both to determine whether
reaffirming the debt would impose an undue hardship and to provide candid legal advice
regarding the effect of reaffirmation.
       As the Bankruptcy Appellate Panel has stated:

       Neither does § 105 permit bankruptcy courts to make independent assessments
       of reaffirmations between represented debtors and creditors. . . . Because § 524
       does not provide bankruptcy courts the authority to make a best interest analysis
       of properly executed reaffirmation agreements by represented debtors, there is
       no statutory authority to expand the narrowly defined exceptions to the right of
       debtors to contract freely with their creditors, either as to occasions for judicial
       review or as to the time period provided for such review.
Ong, 461 B.R. at 564 (internal citation omitted). Although the reaffirmation agreement at issue
in Ong was signed by the debtor’s attorney, the outcome is the same when the debtor’s attorney
does not sign the certification: the court “may only review the reaffirmation agreement to ensure
that the requirements of § 524(c) are met.” Id. The court’s authority to approve a reaffirmation
agreement is limited to situations where (1) the debtor is not represented by counsel during the
course of negotiation; or (2) the debtor has counsel who signed the certification, but the
presumption of undue hardship arises, as outlined in § 524(m)(1). See In re Harvey, 452 B.R.
179, 180 (Bankr. W.D. Va. 2010). “The Bankruptcy Code does not offer a mechanism for the


Page 11 of 18 - OPINION

                       Case 19-63318-tmr7        Doc 41     Filed 09/29/20
court to independently approve a reaffirmation agreement under circumstances in which a
debtor’s attorney has not executed the declaration required by 11 U.S.C. § 524(c)(3).” In re
Barron, 441 B.R. 131, 134 (Bankr. D. Ariz. 2010) (lack of certification makes agreement
unenforceable).
       In this case, Debtors were represented by counsel during the course of negotiating the
Reaffirmation Agreements and indicated so on the forms. As such, to be enforceable,
§ 524(c)(3) requires that they be accompanied by a certification by their attorney. Counsel’s
decision not to sign the certifications rendered the Reaffirmation Agreements unenforceable.
Because Debtors were represented, I do not have authority to independently review or approve
them, and the Code does not give me the ability to somehow make the agreements enforceable.
             b. Enforceability of “an agreement of the kind specified in section 524(c)”
       This brings us back to the question of whether the Reaffirmation Agreements must be
enforceable in order to satisfy § 362(h)(1)(A). That section states in part:

       [T]he stay provided by subsection (a) is terminated with respect to personal
       property of the estate or of the debtor securing in whole or in part a claim, . . .
       and such personal property shall no longer be property of the estate if the debtor
       fails within the applicable time set by section 521(a)(2)—
               (A) to file any statement of intention required under section 521(a)(2) . . .
               and, if retaining such personal property, either redeem such personal
               property pursuant to section 722, enter into an agreement of the kind
               specified in section 524(c) applicable to the debt secured by such
               personal property, or assume such unexpired lease . . . .
§ 362(h)(1) (emphasis added).
        The Supreme Court asserts that Acts of Congress “should not be read as a series of
unrelated and isolated provisions.” Gustafson v. Alloyd Co., Inc., 513 U.S. 561, 570 (1995). The
“normal rule of statutory construction” is that “identical words used in different parts of the same
act are intended to have the same meaning.” Id. (internal citations omitted). “It is necessary and
required that an interpretation of a phrase of uncertain reach is not confined to a single sentence
when the text of the whole statute gives instruction as to its meaning.” Maracich v. Spears, 570
U.S. 48, 65 (2013). “It is a cardinal principle of statutory construction that a statute ought, upon
the whole, to be so construed that, if it can be prevented, no clause, sentence, or word shall be
superfluous, void, or insignificant.” TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001) (internal


Page 12 of 18 - OPINION

                       Case 19-63318-tmr7         Doc 41     Filed 09/29/20
citations omitted). Therefore, to understand what is required under § 362(h)(1)(A) by “enter into
an agreement of the kind specified in section 524(c),” we must look for guidance in the other
instances in the Code where that same language occurs.
       The phrase appears in § 524(c)(3) specifying the required contents of an attorney’s
certification as follows:

       (C) the attorney fully advised the debtor of the legal effect and consequences
       of—
               (i) an agreement of the kind specified in this subsection [524(c)]; and
               (ii) any default under such an agreement[.]
(emphasis added). The phrase occurs twice in § 524(d):

       If a discharge has been granted and if the debtor desires to make an agreement
       of the kind specified in subsection (c) of this section and was not represented by
       an attorney during the course of negotiating such an agreement, the court shall
       hold a hearing . . . and at such hearing the court shall—
                (1) inform the debtor—
                        (A) [omitted]
                        (B) of the legal effect and consequences of—
                                (i) an agreement of the kind specified in subsection (c) of
                                this section; and
                                (ii) a default under such an agreement[.]
§ 524(d) (emphases added). The language used in § 521(a)(6) is slightly different, but still
relevant to our analysis. Section 521 outlines the debtor’s duties, and provides in part:

       (a) The debtor shall—
              [(1) through (5) omitted]
              (6) in a case under chapter 7 of this title in which the debtor is an
              individual, not retain possession of personal property as to which a
              creditor has an allowed claim for the purchase price secured in whole or
              in part by an interest in such personal property unless the debtor . . .
              either—
                      (A) enters into an agreement with the creditor pursuant to
                      section 524(c) with respect to the claim secured by such property;
                      or
                      (B) redeems such property….
(emphasis added).
       “[I]n order to protect debtors from compromising their fresh start by making unwise
agreements to repay such debts, the Bankruptcy Code sets out various procedures and
requirements for reaffirmation agreements.” Ong, 461 B.R. at 562. As I have already discussed,
§ 524(c)(3)(C) and (d)(1)(B) outline the requirement that, for a debtor who intends to proceed
with reaffirmation, either counsel (for a represented debtor) or the court (for an unrepresented


Page 13 of 18 - OPINION

                       Case 19-63318-tmr7         Doc 41     Filed 09/29/20
debtor) inform her about the “legal effect and consequences” of reaffirmation and “a default
under such an agreement.” Where there is no legal effect and consequence of an unenforceable
agreement or a default thereunder, it would be a fruitless exercise to require counsel or the court
to spend time advising a debtor about an unenforceable agreement. Because advice regarding a
nondischargeable agreement (rather than an unenforceable one) is what a debtor needs in order to
better protect her fresh start, subsections 524(c)(3)(C) and (d)(1)(B) are meaningful only if we
interpret “an agreement of the kind specified in [524(c)]” as pertaining to an enforceable
reaffirmation agreement not subject to the debtor’s anticipated discharge order. This
interpretation is also consistent with the additional disclosure requirements added by BAPCPA to
§ 524(k)(3)(J) regarding nondischargeability of reaffirmed debt.
       Section 521(a)(6) was also added to the Code by BAPCPA (but applies only to purchase-
money financing) and provides further support, because it dovetails with § 521(a)(2)(A) by
stating that, if the debtor wants to retain the property, she must either redeem the property or
“enter into an agreement with the creditor pursuant to section 524(c).” Interpreting
§ 521(a)(6)(A) as pertaining to either an enforceable or unenforceable agreement would take us
back to ride-through, as § 521(a)(6)(A) would provide a basis for the debtor to retain possession
absent an enforceable reaffirmation agreement. For the reasons outlined above, ride-through is
unavailable under § 521(a)(2)(A). As such, I see no basis to interpret § 521(a)(6) as permitting
an option—such as executing an unenforceable reaffirmation agreement—that is unavailable for
satisfying any other section. Moreover, permitting a debtor to satisfy § 521(a)(6) by executing
an unenforceable agreement would render § 521(a)(6)(A) superfluous or insignificant, as it
would allow a debtor to retain the property in exchange for taking formal, but ultimately
meaningless, steps to execute a document lacking any legal value or consequence. The better
interpretation of § 521(a)(6) is to read “enter into an agreement” as “enter into an enforceable




Page 14 of 18 - OPINION

                       Case 19-63318-tmr7         Doc 41     Filed 09/29/20
agreement.” 9 This gives effect and significance to all clauses within the subsection and is
consistent with the same language in § 524(c)(3) and (d)(1), as well as Dumont. 10
       Where “identical words used in different parts of the same act are intended to have the
same meaning,” Gustafson, 513 U.S. at 570, the “enter into an agreement of the kind specified in
section 524(c)” language in § 362(h)(1)(A) has the same meaning it has in §§ 521(a)(6),
524(c)(3)(C), and (d)(1). Therefore, to satisfy § 362(h)(1)(A) through the reaffirmation process,
the debtor must enter into an enforceable agreement that satisfies § 524(c). In this case, where
the two Reaffirmation Agreements do not satisfy § 524(c)(3) and are unenforceable, Debtors
have not “enter[ed] into an agreement of the kind specified in section 524(c)” as required by
§ 362(h)(1)(A).
       As to this conclusion, I disagree with other courts holding that, if the debtor timely files
her statement of intention and executes and files a reaffirmation agreement, she satisfies her
obligations under §§ 521(a)(2) and 362(h)(1), regardless of whether the agreement is
enforceable. See, e.g., In re Moustafi, 371 B.R. 434, 438-39 (Bankr. D. Ariz. 2007); In re
Bowers, No. 07-60126-fra7, 2007 WL 2163472, at *3 (Bankr. D. Or. July 26, 2007); and Isom,
2017 WL 2110318, at *4. These cases, however, all pre-date Dumont and assume the
availability of ride-through. Moustafi, 371 B.R. at 439 (“because the Debtor has complied with
§ 521(a)(2), [creditor] may not repossess the Nissan as long as the Debtor is current on her
payments and insurance obligations”); Bowers, 2007 WL 2163472, at *3 (“Debtor could retain
the vehicle merely by staying current on the payments”); and Isom, 2017 WL 2110318, at *4


9
  The legislative history, which is clearer than the statutory text itself, supports this
interpretation. The former states that the new language under § 521(a)(6) “provide[s] that an
individual who is a chapter 7 debtor may not retain possession of personal property securing, in
whole or in part a purchase money security interest unless the debtor, within 45 days after the
first meeting of creditors, enters into a reaffirmation agreement with the creditor, or redeems the
property.” H.R.Rep. No. 109-31(I), pt. 2, at 70-71 (2005) (emphasis added).
10
   In dicta, the court states: “[h]aving decided that section 521(a)(2)(C), in conjunction with
section 362(h), disallows ride-through, we need not consider whether ride-through may also have
been terminated under the provisions of section 521(a)(6). We merely note that the existence of
section 521(a)(6) provides further evidence of Congress’s intent to eliminate—or at least
restrict—ride-through.” Dumont, 581 F.3d at 1118 (footnotes omitted).


Page 15 of 18 - OPINION

                       Case 19-63318-tmr7        Doc 41      Filed 09/29/20
(“[t]he consequences arising from § 521(d) of the Bankruptcy Code are triggered upon a debtor’s
failure to enter into the appropriate agreement, not by counsel’s refusal to endorse the agreement
or by the court’s inability to approve the agreement. . . . The Creditor may not repossess its
collateral without violating the automatic stay and the discharge injunction unless there is a
subsequent payment or insurance default”). These cases also reflect a type of judicial mitigation
of the potentially harsh consequence, from a debtor’s perspective, of repossession in instances
where the debtor wants to reaffirm the debt, has done everything required of her, and likely
depends on the vehicle to care for herself and her dependents. While there may be some
practical merit to this approach, Congress clearly intended to elevate the role and importance of
counsel in the reaffirmation process and to force counsel and debtors to make difficult choices
regarding the surrender or retention of secured personal property. In a thoughtful and well-
reasoned opinion, the Bankruptcy Court for the Western District of Virginia encapsulates the
parties’ responsibilities and the limited role of the court as follows:

         [I]t is clear that the general intent of Congress in the enactment of “BAPCPA,”
         with respect to debts secured by automobiles and other personal property, was
         to eliminate the “ride through” option to bankruptcy debtors which enabled
         them to retain the benefit of the original arrangements with the creditors, i.e.
         retention of the possession and use of the vehicle or other property for so long
         as payments were maintained in a current status, without re-assuming the
         burden of legal liability upon the debt in the event it might later appear
         advantageous to let the collateral go back to the creditor. Although the
         framework created by the statutory language to carry out this general intent
         clearly has a “hole” in it, the Court, after considerable soul searching,
         concludes that it is not appropriate for it to participate in any process by which
         bankruptcy debtors represented by counsel are enabled to obtain the benefit of
         a so-called “ride through” option by the simple expedient of counsel, in
         difficult factual situations, neither signing the certification(s) provided by the
         statute nor acting as a “gate keeper” by saying “no to his or her client, but
         standing aside, as it were, while the client signs the reaffirmation agreement,
         returns it to the creditor, and then the creditor files it with the court so a
         hearing can be set with the court making a determination to approve or
         disapprove the reaffirmation agreement just as if the debtor were proceeding
         without the benefit of counsel. In such a situation the Court concludes that
         such an agreement has no more legal effect than one signed by the debtor and
         the creditor but not certified by debtor’s counsel and never filed with the court.
         To do otherwise inevitably entails the Court acquiescing in situations where
         reaffirmations take on a life of their own and move forward in those cases
         where counsel is unwilling in good faith to sign the certification(s) needed for
         the reaffirmations to be effective but the client is unwilling to accept the
         consequences of the attorney’s exercise of his or her professional
         responsibility. The statute does not impose that requirement only when the
         burden of accepting it is light and willingly accepted. Neither does it authorize


Page 16 of 18 - OPINION

                       Case 19-63318-tmr7          Doc 41     Filed 09/29/20
         the bankruptcy court to expand its authority by taking over and making the call
         when counsel is unwilling to do so. For the Court nevertheless to do so,
         particularly in circumstances in which court approval of the reaffirmation is
         doubtful, results in a very powerful incentive to debtors and their counsel not
         to make the hard choices themselves but to try and put them before the court
         and by a process of some judicial alchemy turn dross into gold, i.e., obtain the
         benefit of the “ride through” option without having incurred the burden of re-
         assumption of liability upon the obligation. This frankly is a slippery slope
         both for counsel and the Court, which concludes that the best thing to do when
         asked to step onto such a slope is to decline the opportunity.
In re Harvey, 452 B.R. 179, 186-87 (Bankr. W.D. Va. 2010) (emphases added).
                                 Enforceability of Ipso Facto Clauses
       “The parties’ contract, in conjunction with state law, determines when a debtor has
defaulted on an automobile loan.” Dumont, 581 F.3d at 1115. Although certain Code provisions
limit the enforceability of contract clauses that put a party in default for filing for bankruptcy
(ipso facto clauses), the Code lacks a general prohibition on their enforceability. In the context
of chapter 7 cases affecting collateral not subject to an executory contract or unexpired lease (see
§ 365(e)(1)), the Code affirmatively states in § 521(d) that it does not affect an ipso facto
clause’s enforceability:

         If the debtor fails timely to take the action specified in subsection (a)(6) of this
         section, or in paragraphs (1) and (2) of section 362(h), with respect to property
         . . . as to which a creditor holds a security interest . . . , nothing in this title shall
         prevent or limit the operation of a provision in the underlying lease or
         agreement that has the effect of placing the debtor in default under such lease
         or agreement by reason of the occurrence, pendency, or existence of a
         proceeding under this title or the insolvency of the debtor.
       For the reasons outlined above, Debtors in this case have failed to satisfy § 521(a)(2) and
paragraphs (1) and (2) of § 362(h). Thus, nothing under the Bankruptcy Code prevents or limits
the operation of an ipso facto clause contained in Debtors’ underlying agreements with OSCU.
§ 521(d). As Dumont instructs, § 521(d) does not give OSCU any additional substantive rights
to the collateral; it simply “removes the last remaining impediment under federal bankruptcy law
to enforcement of an ipso facto clause that already exists.” 581 F.3d at 1115.
                                               Conclusion
       For the reasons outlined above, counsel’s decision not to sign the attorney certification
renders the reaffirmation agreements between Debtors and OSCU unenforceable. Because they
are unenforceable, they are not “agreement[s] of the kind specified in § 524(c),” as that phrase is


Page 17 of 18 - OPINION

                        Case 19-63318-tmr7           Doc 41      Filed 09/29/20
used in § 362(h)(1)(A). As such, the automatic stay terminates and, pursuant to § 521(d), the
Code does not prevent OSCU from enforcing any ipso facto clauses contained in the parties’
underlying agreements. These are my findings of fact and conclusions of law under Fed. R.
Bankr. P. 7052. I will enter a separate order consistent with this Opinion.




Page 18 of 18 - OPINION

                       Case 19-63318-tmr7        Doc 41     Filed 09/29/20
